          Case 7:18-cv-08956-CS Document 58 Filed 10/07/19 Page 1 of 1




October 7, 2019

VIA ECF

Honorable Cathy Seibel
United States District Court
Southern District of New York
300 Quarropas St.
White Plains, NY 10601-4150


Re:    Berger v. Imagina Consulting, 7:18-cv-08956 (CS-JCM)


Dear Judge Seibel:

        We represent Plaintiff Jason Berger in the above-captioned case. In the light of the
religious holiday, we write to respectfully request a two-week extension of time to hand deliver
the death certificate of Richard Liebowitz’s grandfather to the Court. We ask that the sanctions
order be stayed pending the two-week extension

       We appreciate You Honor’s consideration in this matter.


                                                    Respectfully Submitted,

                                                    /RichardLiebowitz/
                                                    Richard Liebowitz

                                                    Counsel for Plaintiff Jason Berger
